Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 24, 2015

                                      No. 04-15-00271-CV

                             ESTATE OF JOHNNIE MAE KING,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2001-PC-1263
                                 Kelly Cross, Judge Presiding


                                         ORDER

       Appellant’s brief was due July 20, 2015. Neither the brief nor a motion for extension of
time was filed.

       We therefore ORDER appellant to file his appellant’s brief in this court on or before
August 24, 2015. If appellant fails to file a brief by the date ordered, we will dismiss the appeal
for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court